Citation Nr: 1438513	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that assigned a 10 percent rating to the service-connected left knee disability.

The Board notes that, in July 2008, the Veteran requested a hearing with the Board. This was scheduled in July 2009, but he failed to report without explanation. Accordingly, the Board will proceed as if the hearing request had been withdrawn. See 38 C.F.R. § 20.704(d) (2013).

The Board previously remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development in May 2012 and April 2014.

This appeal was processed using VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

The veteran failed to report for scheduled VA examinations in August 2012 and May 2014.   He offered no good cause for his failure to report.  


CONCLUSION OF LAW

The claim for an increased rating in excess of 10 percent for left knee patellofemoral syndrome is denied as a matter of law.  38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2013).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2013).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In May 2012 and April 2014, this matter was remanded to afford the Veteran a VA examination to assess the severity of his left knee patellofemoral syndrome.  

The evidence reflects that the Veteran was properly notified of numerous VA examinations, but he failed to report for any of them.  Specifically, the Veteran failed to report for a June 2012 VA examination (ordered pursuant to the Board's May 2012 remand), but later advised VA personnel by telephone in July 2012 that he was unable to attend due to work obligations.  He was then rescheduled for VA examination in August 2012, but failed to report without good cause.  Pursuant to the Board's April 2014 remand, the Veteran was afforded another opportunity to present for VA examination in May 2014, but failed to report without good cause.   

The Veteran failed to report for the VA examinations without good cause, despite being notified of the scheduled examinations at his last known address.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2013).  

Given the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that his failure to report to the scheduled VA examinations was without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2013).  

For the reasons set forth above, the Board finds that the Veteran's claim for an increased rating for left knee patellofemoral syndrome lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that the claim for an increased rating for left knee patellofemoral syndrome must be denied.  


ORDER

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


